Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s arguments and the amendment, filed 5/11/2022, that amended claims 14, 17-19, 23-24 and 28.
	Claims 14-28 are pending.
Election/Restrictions
Applicant elected, with traverse, 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
as the species of formula (I), in the reply filed on 1/18/2022.  
Claims 16, 17 and 20 are withdrawn from consideration as being directed toward non-elected subject matter.
Claims 14-15, 18-19 and 21-28 are examined on the merits herein.
Priority
	The instant application is a 371 of PCT/EP2019/058077, filed 3/29/2019, which claims priority to EP18305358.6, filed 3/29/2018.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objections
	Applicant’s amendments to the specification, wherein a) the duplicate of compound 16 was deleted from Table 1, b) the paragraphs were amended to be uniformly indented and spaced, and, c) “an” was replaced with “a” before words beginning with consonants, are sufficient to overcome the specification objections. 
Claim Objections
	Applicant’s amendment to claims 1-15, 23 and 28 to correct spelling errors and grammatical errors, and Applicant’s amendment to claims 18-19 to add commas between compounds, is sufficient to overcome the claim objections.
35 USC § 112 Rejection
	Applicant’s amendment to claim 28 to amend the dependency to claim 25 is sufficient to overcome this rejection.

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020).
Molinier ‘858 teaches inhibitors of IL4I1 of formula (I), 
    PNG
    media_image2.png
    112
    147
    media_image2.png
    Greyscale
for treating cancer in cancer displaying IL4Il-expressing cells in a human (abstract).  R1-R3, X and Y are defined as follows:

    PNG
    media_image3.png
    362
    666
    media_image3.png
    Greyscale
 (pg.44).
Preferred compounds of formula (I) include:
L-phenylalanine ester
N-acetyl-phenylalanine
2’aza-phenylalanine

    PNG
    media_image4.png
    149
    321
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    190
    254
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    178
    310
    media_image6.png
    Greyscale


(pg. 29).
The IL4I1 inhibitors of formula (I) are inhibitors of the enzymatic activity of IL4I1 activity (pg. 3, lines 1-5).  
Molinier ‘858 teaches inhibitors of IL4I1 of formula (I) as having a K1 lower or equal to 3mM, more preferably lower or equal to 30㎛,and more preferably lower or equal to 10㎛, wherein 30㎛=0.03mM and 10㎛=0.1mM (pg. 44, claim 6 ‘858).
Molinier ‘858 teaches that the method of treating cancer with compounds of formula (I) is applied simultaneously, separately or sequentially with another method for the treatment of cancer selected from surgery, radiotherapy, chemotherapy, hormonal therapy and cytokine therapy (pgs. 45-46, claim 13).
The cancer to be treated is breast carcinoma, non-small-cell lung carcinoma, colon carcinoma, ovarian carcinoma, Hodgkin lymphoma, primary mediastinal large B-cell lymphoma, diffuse large B-cell lymphoma, and more (pg. 11).    
Before applying the method of treatment, a diagnostic test may be performed to determine whether the cancer displays IL4I1-expressing cells.  By performing such a pre-treatment diagnostic test, it is possible to determine whether a subject would be responsive to the method of treatment (pg. 13).  
While Molinier ‘858 teaches compounds of instant formula (I), it differs from that of the instantly claimed invention in that it does not exemplify a compound of instant formula (I).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of Molinier ‘858 to exemplify 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
, to arrive at the instantly claimed compound.  One of ordinary skill  in the art would have been motivated to exemplify 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
, with a reasonable expectation of success, because a) Molinier ‘858 teaches that X can be phenyl, Y can be a C1 alkyl, R1 can be H, R2 can be NH-methyl, and R3 can be COOH in 
    PNG
    media_image2.png
    112
    147
    media_image2.png
    Greyscale
, b) Molinier ‘858 exemplifies compounds with the same phenylalanine core structure as 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
 , and it is reasonable to expect that compounds with the same phenylalanine core structure would have similar activity, and c) Molinier ‘858 exemplifies and teaches different modifications to the -NH2group.  Therefore, it would be reasonable to expect that any modification, such as an alkyl group, would not impact the effectiveness of the compound.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020), as applied to claims 14-15, 21-24, 26 and 27 above, and further in view of Haurena (IDS, 9/28/2020).
Molinier ‘858 is applied as discussed in the above 35 USC 103 rejection. 
Molinier ‘8585 differs from that of the instantly claim invention in that it does not teach 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
.
Haurena teaches the synthesis of α-amino esters containing phenylalanine and further teaches that α-amino acids represent attractive building blocks in drug discovery (pg. 2645).  The α-amino esters containing phenylalanine are, 
    PNG
    media_image8.png
    62
    78
    media_image8.png
    Greyscale
, wherein R2 and R3 are H, alkyl, or aryl.
The following compounds are exemplified.   

    PNG
    media_image9.png
    666
    325
    media_image9.png
    Greyscale
 
	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute 
    PNG
    media_image10.png
    107
    206
    media_image10.png
    Greyscale
 of Molinier ‘858 with -NHCH2CH2CH3 of Haurena, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the -NHCH3 of Molinier with the -NHCH2CH2CH3 by Haurena, with a reasonable expectation of success, because a) both are directed toward amino acids of phenylalanine and Haurena teaches the compounds as attractive building blocks in drug discovery, and b) homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  MPEP 2144.09

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020) as applied to claims 14-15, 21-24, 26 and 27 above, in view of WebMD (PTO-892).
Molinier ‘858 is applied as discussed in the above 35 USC 103 Rejection. 
Molinier ‘858 differs from the instantly claimed invention in that it does not teach applying the treatment once a subject not responsive to immunotherapy treatment in cancer.
WebMD teaches that if immunotherapy stops working, a patient can try another type of immunotherapy drug or targeted therapy (page 2-3).    
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of WebMD to Molinier ‘858 to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply the immunotherapy treatment and/or targeted therapy of Molinier ‘858 after a subject is not response to another immunotherapy treatment in cancer, with a reasonable expectation of success, because WebMD teaches that just because immunotherapy stops working does not mean that you are out of options, but that you can try another type of immunotherapy drug or choose another treatment, such as targeted therapy.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020) and WebMD (PTO-892) as applied to claims 14-15, 21-25, and 27 above, and further in view of Buchbinder (PTO-892).
Molinier ‘858 and WebMD are applied as discussed above.  
While Molinier ‘858 and WebMD teach applying the treatment once a subject is not responsive to immunotherapy treatment in cancer, they differ from the instantly claimed invention in that they do not teach anti-CTLA-4 or anti-PD-1 as specific immunotherapies.  
Buchbinder teaches that CTLA-4 and PD-1 immune checkpoints are negative regulators of T-cell immune function.  Inhibition of these targets resulting in increased activation of the immune system, has led to new immunotherapies for melanoma, non-small cell lung cancer, and other cancers (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply CTLA-4 and PD-1 inhibitors taught by Buchbinder as the immunotherapy treatments taught by Molinier ‘858 and WebMD, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the CTLA-4 and PD-1 inhibitors as the immunotherapy treatment, with a reasonable expectation of success, because Buchbinder teaches CTLA-4 and PD-1 inhibitors as immunotherapies for melanoma, non-small cell lung cancer and other cancers.  
RESPONSE TO ARGUMENTS
35 USC 103 over Molinier ‘858
Applicant argues that the IL4Il inhibitory activity of Compounds 2, 7, 13, 15 and 16 of the instant specification have a much higher activity than the 3 compounds exemplified in Molinier et al and that Molinier does not prompt one skilled in the art to prepare better IL4I1 inhibitors by using the specific arrangement of radicals of the claimed compounds.  
	This argument is not persuasive.  The rejection is not an anticipation rejection over Molinier ‘858, wherein the compounds exemplified by Molinier ‘858 are relied upon to anticipate the instant compounds.  Molinier ‘858 teaches similar compounds with the same core structure that read on the limitations of instant formula (1).  For the reasons stated in the above 35 USC 103 rejection, it would have been obvious to exemplify compounds of instant formula (I) using the teachings of Molinier ‘858 to arrive at the instantly claimed compounds.  Additionally, compounds 2, 7, 13, 15, and 16 are species of instant formula (I) that are not instantly claimed.  
It is furthermore noted that Molinier ‘858 teaches inhibitors of IL4I1 of formula (I) as having a K1 lower or equal to 3mM, more preferably lower or equal to 30㎛,and more preferably lower or equal to 10㎛, wherein 30㎛=0.03mM and 10㎛=0.1mM (pg. 44, claim 6).
35 USC over Molinier ‘858 in view of Haurena
	Applicant argues that the added teachings of Haurena would not have led one skilled in the art to arrive at compounds having significantly improved Ki values as compared to the compounds of Molinier or the use of such compounds in the treatment of cancer.
	This argument is not found persuasive.  The instant claims are directed toward compounds and not methods of treating cancer.  Additionally, the combination of Molinier and Haurena teach 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
, the elected species, which is the fourth compound recited in instant claim 18.  Since, from the standpoint of Patent law, a compound and all its properties are inseparable, the combined references teaching of 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
, would have the same Ki values.  See MPEP 2141.02.
	Assuming arguendo that Applicant has provided unexpected results in reference to the Ki values of the five compounds recited in Table 2 of the specification (pg. 22), these compounds are not commensurate in scope with the compound of formula (I) recited in instant, independent claim 14.  Specifically, claim 14 is drawn to a generic formula comprising multiple Markush groups.  As such, Applicant’s argument of having achieving unexpected results, is not commensurate in scope with the instant claims.
 
35 USC over Molinier ‘858 in view of WebMD
	Applicant argues that the added teachings of WebMD would not have led one skilled in the art to arrive at compounds having significantly improved Ki values as compared to the compounds of Molinier.
	This argument is not found persuasive for the reasons stated above.
35 USC over Molinier ‘858 in view of WebMD and further in view of Buchbinder
	Applicant argues that the added teachings of Buchbinder fail to cure the defects associated with the teachings of Molinier.
	This argument is not found persuasive for the reasons stated above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622